DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Application
This office action is in response to the Application filed on 04/09/2021.  
Claims 1-20 are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
The drawings submitted on 04/09/2021 are accepted.
Specification
Objection to abstract: 
The abstract describes a memory controller which includes a map chunk buffer, a map chunk status table, a journal buffer, and a meta slice buffer. However, figure 1 and specification paragraph [0007] describe a volatile memory device that includes “a map chunk buffer, a map chunk status table, a journal buffer, and a meta slice buffer”.   
Objection to title: 
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. Currently, the title recites a generic storage device and method, but the specification describes a storage device that manages map data using a volatile memory device which includes a map chunk buffer, a map chunk status table, a journal buffer, and a meta slice buffer.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (US 2019/0146911; hereinafter Ha) in view of Haswell et al. (US 2019/0057038; hereinafter Haswell).
Regarding independent claim 1, Ha teaches a storage device ([0033], FIG. 1, the memory system 1000 may include a non-volatile memory device 1100 … a buffer memory device 1300 that temporarily stores data, and a memory controller 1200 that controls the non-volatile memory device 1100 and the buffer memory device 1300) comprising:
a nonvolatile memory device configured to store a plurality of map chunks ([0055], The memory system 1000 may store the above-described mapping information between the logical address and the physical address, i.e., the logical-physical address mapping information in a memory block of the non-volatile memory device 1100) including map data having logical addresses provided by a host and physical addresses indicating a position where data corresponding to the logical addresses is stored ([0054], The memory system 1000 may receive a write command, write data, and a logical address from the host 2000. The memory system 1000 may allocate a physical storage space of the non-volatile memory device 1100 in which the write data is stored, i.e., a memory block or a page in response to the write command. In other words, the memory system 1000 may map a physical address corresponding to the logical address in response to the write command);
a volatile memory device including a map chunk buffer that temporarily stores some of the plurality of map chunks ([0056], the logical-physical address mapping information stored in the non-volatile memory device 1100 may be loaded to the buffer memory device 1300 or the memory buffer 720), and 
Ha does not explicitly teach, in an analogous art of address translation, Haswell  teaches a map chunk status table that stores map chunk status information indicating whether each of the plurality of map chunks stored in the nonvolatile memory device is temporarily stored in the map chunk buffer ([0033], There will be a table for each L2P region 243 whether that region is currently loaded into the L2P Table Cache or not).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Ha and Haswell before them, to incorporate Haswell’s table for each L2P region whether that region is currently loaded into the L2P Table Cache with Ha’s L2P mapping buffer that temporarily stores some of the L2P mapping. The motivation of doing so would be for the benefits of quick searching of the smaller table whether that region is currently loaded into the L2P Table Cache instead of searching the entire L2P table buffer.
The combination of Ha and Haswell further teaches
a memory controller configured to control the nonvolatile memory device and the volatile memory device (Haswell, [0025]-[0026]; Ha, [0105]-[0107]) to load a map chunk in which a write-requested logical address is included in the map chunk buffer among the plurality of map chunks stored in the nonvolatile memory device (
Ha, [0106], The memory controller 1200 may receive a write command, write data, and a logical address from the host 2000. The memory controller 1200 may assign a physical storage space of the non-volatile memory device 1100 in which the write data is to be stored, i.e., the memory block or a page in response to the write command. In other words, the memory controller 1200 may map a physical address corresponding to the logical address in response to the write command. The physical address may correspond to the physical storage space of the non-volatile memory device 1100 in which the write data received from the host 2000 is to be stored;
Haswell, [0027], The L2P Table Cache 114 portion of the Volatile memory 113 may be used by the controller to load regions of the L2P Table 111-1, . . . , 111-N from one or more of the memory devices 110-1, . . . , 110-N), and to store the map chunk status information indicating that the map chunk in which the write-requested logical address is included is loaded in the map chunk buffer, in response to a write request input from the host (Haswell, [0033], There will be a table for each L2P region 243 whether that region is currently loaded into the L2P Table Cache or not).
Regarding independent claim 13, Ha teaches a storage device ([0033], FIG. 1, the memory system 1000 may include a non-volatile memory device 1100 … a buffer memory device 1300 that temporarily stores data, and a memory controller 1200 that controls the non-volatile memory device 1100 and the buffer memory device 1300) comprising:
a nonvolatile memory device configured to store a plurality of map chunks ([0055], The memory system 1000 may store the above-described mapping information between the logical address and the physical address, i.e., the logical-physical address mapping information in a memory block of the non-volatile memory device 1100) including map data having logical addresses provided by a host and physical addresses indicating a position where data corresponding to the logical addresses is stored ([0054], The memory system 1000 may receive a write command, write data, and a logical address from the host 2000. The memory system 1000 may allocate a physical storage space of the non-volatile memory device 1100 in which the write data is stored, i.e., a memory block or a page in response to the write command. In other words, the memory system 1000 may map a physical address corresponding to the logical address in response to the write command);
a map chunk buffer configured to temporarily store some of the plurality of map chunks stored in the nonvolatile memory device (
[0037], the memory controller 1200 may store a logical-physical address mapping table configuring a mapping relationship between a logical address and a physical address in the buffer memory device 1300;
[0056], the logical-physical address mapping information stored in the non-volatile memory device 1100 may be loaded to the buffer memory device 1300 or the memory buffer 720);
Ha does not explicitly teach, in an analogous art of address translation, Haswell  teaches a map chunk status table configured to store map chunk status information indicating whether each of the plurality of map chunks stored in the nonvolatile memory device is temporarily stored in the map chunk buffer ([0033], There will be a table for each L2P region 243 whether that region is currently loaded into the L2P Table Cache or not).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Ha and Haswell before them, to incorporate Haswell’s table for each L2P region whether that region is currently loaded into the L2P Table Cache with Ha’s L2P mapping buffer that temporarily stores some of the L2P mapping. The motivation of doing so would be for the benefits of quick searching of the smaller table whether that a L2P region is currently loaded into the L2P Table buffer instead of searching the entire L2P table buffer.
Ha in view of Haswell further teaches
a journal buffer (Haswell, Fig. 1, L2P Update table 115; Ha, [0110], The journal data may be stored in a space of the buffer memory device 1300 or the memory buffer 720) configured to store a journal entry including information on an updated map entry among the plurality of map entries included in the map chunk temporarily stored in the map chunk buffer (Ha, [0109], The journal data may be history information about updates of meta-data. In other words, meta-data before or after updating may be derived through the journal data;
[0092]-[0093], meta-data may include at least one of logical-physical address mapping information …The logical-physical address mapping information may be mapping information between a logical address received from the host 2000 and a physical address for a memory space in which data corresponding to the logical address is to be stored in the non-volatile memory device 1100 as described above); and
a meta slice buffer configured to temporarily store a meta slice (Ha, [0009], loading a plurality of meta-slices constituting meta-data into a buffer memory) including map chunks of a dirty status among the plurality of map chunks stored in the nonvolatile memory device (Ha, [0009], marking meta-slices being updated, among the plurality of meta-slices, as dirty meta-slices; [0127], when the meta-slices of the meta-data stored in the buffer memory device 1300 or the memory buffer 720 are different from the meta-slices of the meta-data stored in the non-volatile memory device 1100, these meta-slices may be referred to as “dirty meta-slices.”), wherein a number of journal entries to be stored in the journal buffer is the same as a number of map chunks to be stored in the map chunk buffer (Ha, [0185], The memory controller 1200 may check a physical address at which the journal entries to be replayed are stored based on the rebuilt meta slice map 2 and access the checked physical address to load the journal entries to be replayed and the meta-slices to be rebuilt into the buffer memory device 1300 or the memory buffer 720).
Regarding claim(s) 2, the combination of Ha and Haswell further teaches
wherein the memory controller comprises:
a map data controller configured to control the nonvolatile memory device and the volatile memory device to update a map entry among a plurality of map entries included in the map chunk in which a write-requested logical address is included and to store the map chunk including an updated map entry in the nonvolatile memory (Ha, [0058], there may be a difference between the logical-physical address mapping information stored in the non-volatile memory device 1100 and the logical-physical address mapping information stored in the buffer memory device 1300 or the memory buffer 720. To compensate for the above difference, the memory system 1000 may flush the logical-physical address mapping information stored in the buffer memory device 1300 or the memory buffer 720 to the non-volatile memory device 110); and 
a memory device controller configured to control the nonvolatile memory device to store write data corresponding to the write request in a position indicated by a physical address within the nonvolatile memory device (
Ha, [0057], when the memory system 1000 receives the write command, the write data, and the logical address from the host 2000, the memory system 1000 may allocate a physical storage space of the non-volatile memory device 1100 in which the write data is stored in response to the write command. In other words, the memory system 1000 may map a physical address corresponding to the logical address in response to the write command and may update the buffer memory device 1300 or the memory buffer 720 with newly generated mapping information between the logical address and the physical address, i.e., newly generated logical-physical address mapping information).
Regarding claim(s) 3, the combination of Ha and Haswell further teaches wherein the map data controller comprises: an address converter configured to allocate the physical address corresponding to the write-requested logical address and indicating the position to store the write data; and a map chunk buffer allocator configured to allocate an area in the map chunk buffer, in which the map chunk in which the write-requested logical address is included, is to be loaded (Ha, [0057], when the memory system 1000 receives the write command, the write data, and the logical address from the host 2000, the memory system 1000 may allocate a physical storage space of the non-volatile memory device 1100 in which the write data is stored in response to the write command. In other words, the memory system 1000 may map a physical address corresponding to the logical address in response to the write command and may update the buffer memory device 1300 or the memory buffer 720 with newly generated mapping information between the logical address and the physical address, i.e., newly generated logical-physical address mapping information).
Regarding claim(s) 4, the combination of Ha and Haswell further teaches wherein the volatile memory device further comprises a journal buffer that stores a journal entry including information on the updated map entry among the plurality of map entries included in the map chunk temporarily stored in the map chunk buffer, and
wherein the map data controller further comprises a map update controller that generates the journal entry including the information on the updated map entry and stores the journal entry in the journal buffer, when the map entry corresponding to the write-requested logical address among the plurality of map entries included in the map chunk loaded in the map chunk buffer, is updated (
Haswell, [0014], The L2P Update portion contains a list of updates to be applied to the L2P table but have not yet been applied (i.e., the region of the table they apply to have not yet been read into the cache, modified and then written back out to non-volatile memory;
Ha, [0120], the journal entry may include information about a type of the operation which causes the changes in the meta-data, and data for restoring the changes in the meta-data. The information about the type of the operation which causes the changes in the meta-data may include information defining types of all operations which may change the meta-data, for example, a write operation, an operation of allocating a memory block, and an operation of copying data stored in a page. In addition, the data for restoring the changes in the meta-data may include a logical address, a previous physical address, and a new physical address).
Regarding claim(s) 5, the combination of Ha and Haswell further teaches
 wherein a number of journal entries stored in the journal buffer is the same as a number of map chunks stored in the map chunk buffer (Ha, [0185], The memory controller 1200 may check a physical address at which the journal entries to be replayed are stored based on the rebuilt meta slice map 2 and access the checked physical address to load the journal entries to be replayed and the meta-slices to be rebuilt into the buffer memory device 1300 or the memory buffer 720).
Regarding claim(s) 6, the combination of Ha and Haswell further teaches wherein the map update controller changes the map chunk status information of the map chunk in which the write-requested logical address is included within the map chunk status table to a dirty status indicating that the map chunk in which the write-requested logical address is included is loaded in the map chunk buffer and updated (Ha, [0127]-[0128],  when the meta-slices of the meta-data stored in the buffer memory device 1300 or the memory buffer 720 are different from the meta-slices of the meta-data stored in the non-volatile memory device 1100, these meta-slices may be referred to as “dirty meta-slices.”).
Regarding claim(s) 7, the combination of Ha and Haswell further teaches
wherein the memory controller is further configured to update the plurality of map chunks stored in the nonvolatile memory device in units of meta slices, each of the meta slices including a preset number of map chunks (Ha, [0102]-[0103], The memory controller 1200 may manage the meta-data by splitting the meta-data into a plurality of meta-slices MS1 to MS12… the meta-data may be divided into a plurality of meta-slices on the basis of a logical address), and
wherein the volatile memory device further comprises a meta slice buffer that temporarily stores map chunks to be updated among the plurality of map chunks stored in the nonvolatile memory device ([0009], loading a plurality of meta-slices constituting meta-data into a buffer memory, marking meta-slices being updated, among the plurality of meta-slices, as dirty meta-slices).
Regarding claim(s) 8, the combination of Ha and Haswell further teaches wherein the map update controller controls the nonvolatile memory device and the volatile memory to obtain map chunks corresponding to the journal entries from the nonvolatile memory device and store the map chunks corresponding to the journal entries in the meta slice buffer, when a preset number of the journal entries are stored in the journal buffer (Ha, [0009], loading a plurality of meta-slices constituting meta-data into a buffer memory, marking meta-slices being updated, among the plurality of meta-slices, as dirty meta-slices, generating a journal entry including update information corresponding to at least one of the dirty meta-slices, searching the plurality of meta-slices loaded into the buffer memory for one of the dirty meta-slices each time one journal entry is generated and flushing the one journal entry together with a found dirty meta-slice to the non-volatile memory device, updating a meta-slice map including information on physical addresses storing dirty meta-slices flushed together with the journal entries, updating a journal replay context including index information on the dirty meta-slices flushed together with the journal entries, and flushing an updated meta-slice map and an updated journal replay context to the non-volatile memory device).
Regarding claim(s) 9, the combination of Ha and Haswell further teaches
 wherein the map update controller controls the nonvolatile memory device and the volatile memory to update the map chunks stored in the meta slice buffer using the map chunks temporarily stored in the map chunk buffer and to store updated map chunks and the journal entries in the nonvolatile memory device (Ha, [0009], loading a plurality of meta-slices constituting meta-data into a buffer memory, marking meta-slices being updated, among the plurality of meta-slices, as dirty meta-slices, generating a journal entry including update information corresponding to at least one of the dirty meta-slices, searching the plurality of meta-slices loaded into the buffer memory for one of the dirty meta-slices each time one journal entry is generated and flushing the one journal entry together with a found dirty meta-slice to the non-volatile memory device, updating a meta-slice map including information on physical addresses storing dirty meta-slices flushed together with the journal entries, updating a journal replay context including index information on the dirty meta-slices flushed together with the journal entries, and flushing an updated meta-slice map and an updated journal replay context to the non-volatile memory device).
Regarding claim(s) 10, the combination of Ha and Haswell further teaches
 wherein the map update controller changes the map chunk status information of the updated map chunks within the map chunk status table to a clean status indicating that the updated map chunks are loaded in the map chunk buffer and are the same data as the map chunks stored in the nonvolatile memory device (Ha, [0127], When the meta-slices of the meta-data stored in the buffer memory device 1300 or the memory buffer 720 are the same as the meta-slices of the meta-data stored in the non-volatile memory device 1100, these meta-slices may be referred to as “clean meta-slices.” ).
Regarding claim(s) 11 and 18, the combination of Ha and Haswell further teaches
 wherein the journal entry includes a previous physical address that is a physical address before update of the map entry corresponding to the write-requested logical address and an updated physical address that is a physical address after the update of the map entry corresponding to the write-requested logical address (Ha, [0120], The journal entry may include information necessary to restore the changes in the meta-data …the data for restoring the changes in the meta-data may include a logical address, a previous physical address, and a new physical address; [0122], the journal data may be history information about updates of the meta-data. In other words, the changes in the meta-data before or after updating may be derived through the journal data).
Regarding claim(s) 12, the combination of Ha and Haswell further teaches wherein the volatile memory device includes at least one of a dynamic random access memory or a static random access memory (Haswell, [0003], volatile memory (e.g., DRAM and/or SRAM)).
Regarding claim(s) 14, the combination of Ha and Haswell further teaches
a memory controller configured to control the nonvolatile memory device and the volatile memory device to load a map chunk in which a read-requested logical address is included in the map chunk buffer among the plurality of map chunks stored in the nonvolatile memory device (Ha, [0056], the memory system 1000 may read the logical-physical address mapping information from the non-volatile memory device 1100 and store this information in the buffer memory device 1300 or the memory buffer 720 to check the logical-physical address mapping information stored in the non-volatile memory device 1100), and to store the status information indicating that the map chunk in which the read-requested logical address is included is loaded in the map chunk buffer in the map chunk status table according to whether the map chunk in which the read-requested logical address is included among the plurality of map chunks stored in the nonvolatile memory device is temporarily stored in the map chunk buffer, in response to a read request input from the host (Haswell, [0027], The L2P Table Cache 114 portion of the Volatile memory 113 may be used by the controller to load regions of the L2P Table 111-1, . . . , 111-N from one or more of the memory devices 110-1, . . . , 110-N; [0033], a table for each L2P region 243 whether that region is currently loaded into the L2P Table Cache or not).
Regarding claim(s) 15, the combination of Ha and Haswell further teaches
 wherein the map chunk status information of a corresponding map chunk is one of the dirty status indicating that the corresponding map chunk is temporarily stored in the map chunk buffer and is updated, a clean status indicating that the corresponding map chunk is temporarily stored in the map chunk buffer and is not updated, and a non-stored status indicating that the corresponding map chunk is not temporarily stored in the map chunk buffer (Ha, [0127], The meta-slices of the meta-data stored in the buffer memory device 1300 or the memory buffer 720 and the meta-slices of the meta-data stored in the non-volatile memory device 1100 may be the same as or different from each other. When the meta-slices of the meta-data stored in the buffer memory device 1300 or the memory buffer 720 are the same as the meta-slices of the meta-data stored in the non-volatile memory device 1100, these meta-slices may be referred to as “clean meta-slices.” On the other hand, when the meta-slices of the meta-data stored in the buffer memory device 1300 or the memory buffer 720 are different from the meta-slices of the meta-data stored in the non-volatile memory device 1100, these meta-slices may be referred to as “dirty meta-slices.”).
Regarding claim(s) 16, the combination of Ha and Haswell further teaches wherein the memory controller stores the journal entry and the meta slice respectively stored in the journal buffer and the meta slice buffer in the nonvolatile memory device (Ha, claim 16, flushing an updated meta-slice map and an updated journal replay context to the non-volatile memory device), and then updates the map chunk status information of the map chunk temporarily stored in the map chunk buffer and corresponding to the journal entry stored in the journal buffer (Ha, [0128], The memory controller 1200 may update at least one of the meta-slices stored in the buffer memory device 1300 or the memory buffer 720. As a result, the updated meta-slice of the buffer memory device 1300 or the memory buffer 720 may be different from the meta-slice stored in the non-volatile memory device 1100; [0131], The journal entry may include the journal data with the predetermined size and information on a physical address storing the previously flushed meta-slice map; [0136], The memory controller 1200 may update the meta-slice map to include information on a physical address storing the dirty meta-slice flushed together with the journal entry).
Regarding claim(s) 17, the combination of Ha and Haswell further teaches wherein the map chunk status information further includes physical addresses indicating positions where the plurality of map chunks are stored in the nonvolatile memory device (Haswell, [0033]-[0034],  a table for each L2P region 243 whether that region is currently loaded into the L2P Table Cache or not …in response to a translation unit (TU) update to an L2P entry, the TU may be added with its new location to the hash table 245-1, . . . , 245-N allocated to the L2P update portion 215. The update to the L2P entry may be caused by a TU being written to a new physical non-volatile memory location (e.g., address)).
Regarding claim(s) 19, the combination of Ha and Haswell further teaches wherein each of the plurality of map chunks includes a plurality of map entries, and wherein each of the plurality of map entries includes mapping information of one logical address (Ha, [0037], the memory controller 1200 may store a logical-physical address mapping table configuring a mapping relationship between a logical address and a physical address in the buffer memory device 1300; [0056], the logical-physical address mapping information stored in the non-volatile memory device 1100 may be loaded to the buffer memory device 1300 or the memory buffer 720).
Regarding claim(s) 20, the combination of Ha and Haswell further teaches wherein the map chunk buffer, the map chunk status table, the journal buffer, and the meta slice buffer are included in a volatile memory device (Haswell, Fig. 1, volatile memory 113; Dubey, [0029], L2P tables 302 and 304 may both be stored in DDR RAM (e.g. 110 in FIG. 1) which affords better latency), and wherein the volatile memory device includes at least one of a dynamic random access memory or a static random access memory (Haswell, [0003], volatile memory (e.g., DRAM and/or SRAM)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C. CHAN whose telephone number is (571) 272-9992.  The examiner can normally be reached on Monday - Friday 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2138